  -
   '
AO 245B (CASDRev. 02/18) Judgment in a Criminal Case
                                                                                                                            FILED
                                                                                                                            OCT 2 3 2018
                                        UNITED STATES DISTRICT COUR
                                                                                                                     CLERK, U.S. DlSTRICT COURT
                                              SOUTHERN DISTRICT OF CALIFORNIA                                      SOU ER     ISTRICT OF CALIFORNIA
                                                                                                                   BY                       DEPUTY
                UNITED STATES OF AMERICA                                       JUDGMENT IN A CRIMIN L CASE
                                   v.                                          (For Offenses Committed On or After November 1, 1987)
                  FABIOLA MAGOS-CANO (2)
                                                                                  Case Number:         17CR03513-BAS

                                                                               JEREMY DELICINO
                                                                               Defendant's Attorney
REGISTRATION NO.                    62213298
D -
THE DEFENDANT:
IZI pleaded guilty to count(s)               TWO (2) OF THE INDICTMENT
D was found guilty on count(s)
    after a plea of not guilty

Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):

       Title and Section I Nature of Offense                                                                 Count
       21:952, 960 - Importation OfFentanyl and Methamphetamine                                              2




     The defendant is sentenced as provided in pages 2 through                           2            of this judgment.
The sentence is imposed pursuant to the Sentencing Reform Act of 1984.
D      The defendant has been found not guilty on count( s)

1ZJ Count(s)           REMAINING                                      is             dismissed on the motion of the United States.

1ZJ Assessment:        $100.00


        JVTA Assessment*: $
D
        *Justice for Victims of Trafficking Act of 2015, Pub. L. No. 114-22.
IZI     No fine                   IZI Forfeiture pursuant to order filed                     10/23/2018                    , included herein.
       IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days of any
change of name, residence, or mailing address until all fines, restitution, costs, and special assessments imposed by this
judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and United States Attorney of
any material change in the defendant's economic circumstances.

                                                                               OCTOBER 22 2018
                                                                               Date oflmposifon o~{


                                                                               H~BASHANT
                                                                               UNITED STATES DISTRICT JUDGE




                                                                                                                          3:17-CR-03513-BAS
AO 245B (CASD Rev. 02/18) Judgment in a Criminal Case

DEFENDANT:                FABIOLA MAGOS-CANO (2)                                                   Judgment - Page 2 of2
CASE NUMBER:              3: l 7-CR-03513-BAS

                                                 IMPRISONMENT
 The defendant is hereby committed to the custody of the United States Bureau of Prisons to be imprisoned for a term of:
 FORTY SIX (46) MONTHS.




 D     Sentence imposed pursuant to Title 8 USC Section 1326(b).
 D     The court makes the following recommendations to the Bureau of Prisons:




 D     The defendant is remanded to the custody of the United States Marshal.

 D     The defendant shall surrender to the United States Marshal for this district:
       D    at                              A.M.
       D    as notified by the United States Marshal.

       The defendant shall surrender for service of sentence at the institution designated by the Bureau of
 D
       Prisons:
       D    on or before
       D    as notified by the United States Marshal.
       D     as notified by the Probation or Pretrial Services Office.

                                                       RETURN

 I have executed this judgment as follows:

       Defendant delivered on


 at   ~~~~~~~~~~~~
                                          , with a certified copy of this judgment.


                                                                 UNITED STATES MARSHAL



                                     By                    DEPUTY UNITED STATES MARSHAL



                                                                                                  3:17-CR-03513-BAS
